              Case 3:17-cv-05760-BHS Document 129 Filed 11/28/18 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     HP TUNERS, LLC,                                    CASE NO. C17-5760 BHS
 8
                              Plaintiff,                ORDER GRANTING THE
 9           v.                                         PARTIES’ STIPULATED MOTION
                                                        TO CONTINUE TRIAL
10   KEVIN SYKES-BONNETT, et al.,

11                            Defendants.

12

13           This matter comes before the Court on the parties’ stipulated motion to continue

14   trial. Dkt. 123.

15           On November 19, 2018, the parties filed the instant stipulation requesting a

16   continuance of trial. Id. The Court finds that the parties have shown good cause for the

17   continuance. Fed. R. Civ. P. 16(b)(4). Therefore, the Court grants the motion and the

18   current scheduling order is stricken. The Clerk shall issue a new, abbreviated scheduling

19   order based on a trial date of October 29, 2019.

20

21

22


     ORDER
              Case 3:17-cv-05760-BHS Document 129 Filed 11/28/18 Page 2 of 2



 1

 2           IT IS SO ORDERED.

 3           Dated this 28th day of November, 2018.

 4

 5

 6
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER
